Citation Nr: 1230447	
Decision Date: 09/06/12    Archive Date: 09/10/12

DOCKET NO.  09-35 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a right knee disability, as secondary to a service-connected left knee disability.  

2.  Entitlement to a disability evaluation in excess of 30 percent for a service-connected left knee disability.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1966 to September 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, denying the claims currently on appeal.  

The Veteran testified at a hearing before the undersigned Veterans Law Judge in August 2011 at the RO in Portland, Oregon.  A written transcript of this hearing has been prepared and incorporated into the evidence of record.  


FINDINGS OF FACT

1.  VA received notification from the Veteran during his August 2011 hearing, indicating that he wanted to withdraw his appeal seeking an evaluation in excess of 30 percent for a left knee disability.  The Board received such request prior to the promulgation of a decision.

2.  The Veteran's right knee disability manifested as a result of his service-connected left knee disability.  






	(CONTINUED ON NEXT PAGE)
CONCLUSIONS OF LAW

1.  The criteria for withdrawal by the Veteran of a Substantive Appeal pertinent to the issue of entitlement to an increased evaluation for a left knee disability currently rated as 30 percent disabling have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2011); 38 C.F.R. §§ 20.202, 20.204 (2011).

2.  The criteria for establishing entitlement to service connection for a right knee disability, as secondary to a service-connected left knee disability, have been met.  38 U.S.C.A. §§ 1110, 1131, 1154(b), 5103(a), 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Withdrawn Issue for an Increased Evaluation for a Left Knee Disability

The Veteran perfected an appeal from a March 2008 rating decision that, in pertinent part, denied the claim of entitlement to an evaluation in excess of 30 percent for a service-connected left knee disability.  In August 2011, the Veteran and his representative testified that they desired to withdraw this issue.  An appeal may be withdrawn at any time before a decision is rendered by the Board.  38 C.F.R. § 20.204(b).  Once the Veteran withdrew this issue, there remained no allegations of error of fact or law for appellate consideration.  The Board no longer has jurisdiction to review this issue and it is dismissed.  38 U.S.C.A. § 7105(d)(5) (West 2002 & Supp. 2011).

Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

Relevant Laws and Regulations

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

To establish service connection, there must be:  (1) a medical diagnosis of a current disability; (2) medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996)).  

Service connection may also be granted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Also, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  See 38 C.F.R. § 3.310(b); Libertine v. Brown, 9 Vet. App. 521, 522 (1996); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  An appellant's own conclusion, stated in support of his claim, that his present disability is secondary to his service-connected disability is not competent evidence as to the issue of medical causation.  See 38 C.F.R. § 3.159 (2011); see also Grivois v. Brown, 6 Vet. App. 136 (1994).  

Facts and Analysis

The Veteran contends that he is entitled to service connection for a right knee disability.  Specifically, the Veteran has alleged that his right knee disability manifested as a result of his service-connected left knee disability.  The Veteran has been service-connected for a left knee disability since September 4, 1969.  Having resolved all reasonable doubt in favor of the Veteran, the Board finds that service connection for a right knee disability, as secondary to a service-connected left knee disability, is warranted.  

There is no in-service evidence of right knee symptomatology and the first post-service evidence involving the right knee is from 2004.  According to a February 2004 private physical therapy note, the Veteran suffered an acute knee injury.  A February 2004 record notes that the Veteran was complaining of right knee lateral "crunching" and grinding with some weakness of the knee since a fall on the ice in January.  A right knee magnetic resonance image (MRI) revealed joint effusion, osteoarthritis, an anterior cruciate ligament (ACL) tear (noted to be "perhaps old") and a medial meniscal tear.  A March 2004 record indicates that the Veteran reported chronic bilateral knee instability for some 30 years, but that a fall in January 2004 resulted in increased right knee pain and "crunchiness."  A June 2004 record indicates that the Veteran was not quite back to where he was before his recent injury, but that he was feeling pretty well.  The Veteran was noted to have bilateral ACL insufficient knees with primarily right-sided knee arthritis.  The Veteran's knee was noted to be stable status post aggravation of arthritis.  

According to a June 2007 record, the Veteran had been having pain in the right knee since he twisted it approximately 6 weeks earlier.  It was noted that the Veteran's knee had improved enough since this injury that he almost cancelled the appointment.  However, the Veteran reported to the examining physician that he already knew he suffered from arthritis in both knees, so he wanted to have his knees checked out anyway.  X-rays confirmed that the Veteran was suffering from moderate to severe osteoarthritis in the right knee.  

In August 2007, the Veteran was seen by VA to establish care as a new patient in the clinic.  The Veteran reported bilateral knee pain at this time, and the treatment note indicates that X-rays did reveal tricompartmental arthritis in both knees, worse in the left.  

The Veteran was subsequently afforded a VA examination of the right knee in October 2007.  It was noted that the Veteran had always suffered from instability of the left knee and that the Veteran had favored the knees through the years.  The Veteran reported that approximately in the late 1990s, he had an injurious episode where he slipped on some ice.  The Veteran believed that he slipped due to his left knee.  The Veteran only endorsed right knee pain for the past three to four years at this time.  The examiner concluded that the cause of this fall, be it the left knee instability or the ice, could not be determined without mere speculation.  X-rays confirmed tricompartmental osteoarthritis, bilaterally.  No opinion was offered as to whether this condition may have been caused by, or aggravated by, the Veteran's reported favoring of the left knee over the years.   

The record also contains a private evaluation of the right knee from October 2007.  The Veteran reported favoring the left knee over the years by overusing the right knee, with progressively worsening pain over the years.  X-rays revealed tricompartmental degenerative joint arthritis of the knees, bilaterally.  There was also a chronic ACL tear of the left knee.  The physician opined that it was not unlikely at all that the Veteran had favored his left knee with the right knee over the years, putting undue stress on the right knee.  This could result in accelerated wear and degeneration.  

The Veteran was afforded an additional VA examination of the knees in August 2009.  The Veteran reported injuring his right knee in January 2004 and that it was becoming progressively more painful over the years.  Upon examination, the Veteran was diagnosed with right knee tricompartmental degenerative arthritis with moderate laxity associated with the ACL tear and mild laxity associated with his posterior cruciate ligament partial tear.  The examiner noted that it was reasonable to expect that someone with a 40-year history of right knee laxity and instability would place increased stresses on the ipsilateral side which may cause an acceleration and degeneration of the joint.  However, it was also true that an ACL deficient knee would cause degenerative changes.  The examiner noted that the 2004 MRI revealed moderately severe osteoarthritis, as well as an ACL tear that was age indeterminate.  Thus, the examiner concluded that the degenerative changes had been progressing over time and that the right knee was ACL-deficient prior to the fall.  As such, the Veteran's right knee disability was aggravated by the fall of January 2004, rather than caused by this fall.  The examiner explained that it was difficult to assess whether the left knee condition was the cause of the accelerated degenerative process of the right knee or whether an older ACL tear was the cause of the right knee degenerative changes.  Therefore, the examiner opined that the question of whether the Veteran's right knee disability was secondary to his service-connected left knee disability could not be resolved without resorting to mere speculation.  

Finally, the Veteran submitted an opinion from a private physician with the initials T.H. dated January 2011.  It was noted that it was likely that the development and progression of the right knee arthritis was directly related to his left knee injury.  The physician explained that it was more likely than not that 40 plus years of disability from the left injury contributed to the eventual need for a right knee replacement.  

Having considered all of the above evidence, the Board finds that the evidence of record is at least in equipoise.  As such, affording the Veteran the full benefit of the doubt, the Board finds that service connection is warranted for a right knee disability, as secondary to a service-connected left knee disability.  When a Veteran seeks benefits and the evidence is in relative equipoise, the Veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

A February 2004 treatment record reveals that following his January 2004 injury, the Veteran was suffering from osteoarthritis and an ACL tear of an undetermined age.  In March 2004, the Veteran reported chronic bilateral knee instability with some right knee pain for approximately 30 years, and that his fall of January 2004 increased his right knee pain.  These statements suggest that the Veteran did in fact have some right knee symptomatology prior to the fall of January 2004.  Also, as noted by the October 2007 private physician, it was not unlikely that the Veteran would have favored his left knee over the years and that this could have resulted in accelerated wear and degeneration.  The August 2009 VA examiner also agreed with this conclusion.  Finally, the January 2011 opinion of Dr. H was that it was more likely than not that the 40 plus years of disability that resulted from the left knee injury contributed to the Veteran's right knee disability.  

The Board recognizes that the October 2007 and August 2009 VA examiners were unable to offer an opinion regarding the etiology of the Veteran's right knee disability without resorting to mere speculation.  However, the August 2009 VA examiner did agree that there was evidence of a right knee condition prior to the fall of January 2004.  Also, neither examination report suggests that the left knee disability is less likely than not the cause of the current right knee disability.  As such, the record contains no evidence directly contradicting the conclusions of the October 2007 and January 2011 private physicians.  

Finally, the Veteran himself as repeatedly asserted that he experienced problems with the right knee prior to the fall of 2004.  During his August 2011 hearing, he testified that he first noticed pain, "crunchiness" and general weakness in the right knee sometime in the early to mid-1990s.  This assertion is supported by the March 2004 private treatment record that suggested that the Veteran had some weakness and pain in his right knee prior to the fall of January 2004.  Lay assertions may serve to support a claim for service connection when they relate to the occurrence of events that are observable as a lay person or the presence of a disability or symptoms of a disability that are subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support the existence of a disability even when not corroborated by contemporaneous medical evidence).  

The Board recognizes that there is some contradictory evidence of record, with some medical records suggesting no right knee pain prior to January 2004.  However, the Board notes that the earliest evidence of record involving the right knee is from 2004 - some three years before VA received a claim from the Veteran seeking financial compensation.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (pecuniary interest in benefits may be considered when determining the credibility of a claimant's testimony).  At this time, the Veteran indicated that he did in fact suffer from some right knee symptomatology prior to the fall of January 2004.  Therefore, the Board finds the statements offered in March 2004 to be more credible than later recollections of no right knee symptomatology prior to January 2004.  In addition, the record contains a November 2007 statement from the Veteran's wife - a registered nurse.  This statement lends at least some support to the finding that the Veteran had right knee problems prior to 2004, as she indicated that through the years she witnessed him use his right knee more due to left knee pain and that he lost his balance on a regular basis.  

In summary, the evidence of record demonstrates that the Veteran has been service-connected for a left knee disability since 1969.  The Veteran and his wife have offered statements suggesting that he overused his right knee to compensate for his left knee condition, and according to the private physician of October 2007, it was not unlikely at all that the Veteran would in fact favor his left knee.  The Veteran also offered statements shortly after his fall of 2004, suggesting that he experienced at least some pain and weakness in the right knee prior to January 2004.  It is not clear whether this fall was in fact a result of the Veteran's service-connected left knee disability.  Nonetheless, as outlined above, the evidence demonstrates that a right knee disability existed prior to this fall, and at most, the fall of January 2004 aggravated an already existing condition.  Finally, the January 2011 opinion of Dr. H was that it was more likely than not that 40 or more years of disability from the left knee contributed to the current right knee disability.  The record contains no medical evidence contradicting this assertion.  As such, the evidence of record suggests that the Veteran's right knee disability was in fact caused by, or at a minimum aggravated by, his service-connected left knee disability.  

When affording the Veteran the full benefit of the doubt, the Board finds that service connection for a right knee disability, as secondary to a service-connected left knee disability, is warranted.  See 38 U.S.C. § 5107(b).  The claim is granted.  


ORDER

The issue of entitlement to a disability evaluation in excess of 30 percent for a service-connected left knee disability is dismissed.  

Service connection for a right knee disorder as secondary to a service-connected left knee disability is granted.  



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


